Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered June 8, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Upon reviewing the record and briefs in this case, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Mikoll, Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.